Citation Nr: 1410647	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was before the Board in April 2012.  At that time the Board reopened the Veteran's claim of service connection for a right knee disability.  The Board, however, did not reach the merits of the claim.  Instead, the Board remanded the Veteran's claim for further development.  After a review of the record, as will be discussed in further detail below, the Board finds that there has been substantial compliance with the Board's April 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

Any current right knee disability did not manifest during service or within one year of discharge, and is not shown to be causally or etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is specifically to inform the claimant and the claimant's representative of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim to reopen entitlement to service connection for a right knee disability was submitted in September 2007.  Through the October 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the October 2007 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  VA treatment records have been associated with the claims file as well.  Pursuant to the Board's April 2012 remand, outstanding VA treatment records have been associated with the Veteran's claims file.  To date, no further records outside the claims file have been identified by the Veteran.

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In May 2012, as directed by the Board's April 2012 remand, the Veteran was afforded a VA examination with respect to his right knee disability.  The examiner reviewed the Veteran's claims file and provided the Veteran with a right knee examination.  Further, the examiner offered an opinion as to the etiology of any current right knee disability.  Thus, the May 2012 VA examination is adequate.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

The Veteran asserts that his current right knee disability is the result of his period of active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus bet`ween the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

The Veteran has been diagnosed as having very minor degenerative joint disease of the right knee.  See May 2012 VA Examination Report.  Additionally, the Veteran was diagnosed as having traumatic bursitis and contusion of the right knee while in service.  See id.  As explained, however, by the May 2012 VA examiner, those conditions resolved approximately one month after the Veteran suffered those injuries.  See May 2012 VA Examination Report.  There is no evidence whatsoever that the Veteran's traumatic bursitis and contusion did not resolve in service.  Thus, the Board does not doubt the May 2012 examiner's opinion that traumatic bursitis and contusion resolved during service, as the examiner rendered this opinion after examining the Veteran and reviewing the claims file.  Nonetheless, as the Veteran does have a diagnosis of degenerative joint disease, the Veteran does have a current disability for the purposes of 38 C.F.R. § 3.303.

Further, the Veteran's service treatment records do indicate that he suffered a fall in service.  See August 1970 Chronological Record of Medical Care.  That treatment record indicates that after falling in a ditch, the Veteran injured his right knee.  See id.  Thus, having determined that the Veteran did suffer an in-service injury and that he has a current right knee disability, namely degenerative joint disease, the question is one of nexus.

Regarding nexus, the evidence of record does not support a finding that the Veteran's current right knee disability is etiologically related to his in-service fall.  The Board notes that upon separation in 1972, the Veteran was noted as having normal lower extremities.  See January 1972 Report of Medical Examination.  Upon VA examination in May 2012, the examiner concluded that it was less likely than not that the Veteran's right knee disability was related to his period of active service.  As rationale, the examiner explained that the Veteran did injure his right knee during service; however, he noted, those injuries resolved about one month later.  The examiner discussed x-rays and an orthopedic examination, both of which showed no right knee abnormalities.  The examiner also highlighted the fact that the Veteran reported no right knee problems at separation.  Finally, the examiner explained the length of time between the Veteran's in-service injury and his next report of right knee pain in 1998.  Given the examiner's consideration of the Veteran's claims file and his examination of the Veteran, the Board finds the examiner's etiological opinion probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008) (Board required to weigh medical evidence).

The Board recognizes the Veteran's assertion that his current right knee disability is etiologically related to his period of active service; however, the Veteran is not competent to address the medical question of whether his current right knee disability is etiologically related to his period of active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As such, the Board cannot accept the Veteran's opinion as proof of an etiological relationship between his current right knee disability and his period of active service.

Thus, concerning nexus, there is no competent evidence counter to the VA examiner's negative etiological opinion.  Given that the May 2012 VA examiner's opinion is probative, as discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to his period of active service.

Regarding continuity of symptomatology, the credible evidence does not indicate that the Veteran has suffered from the symptoms of his current right knee disability since he separated from service.  The Veteran does assert that he has experienced right knee pain since service.  See September 2007 Claim to Reopen; June 2009 VA Treatment Record.  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this instance, the Board does not find the Veteran's assertion of continuous right knee pain since service credible, because the Veteran has provided inconsistent accounts of the history of his right knee pain.  At an April 1999 VA examination, the Veteran asserted that he has only "been bothered severely [with right knee pain] since the 1980s."  Further, in a January 1999 statement, the Veteran claimed that "[t]he pain I am experiencing in my lower back, hips and legs has not gone away completely since November 1997."  Given the inconsistent statements from the Veteran regarding the periods of time during which he has experienced right knee pain, the Board finds his assertions relating to continuity of symptomatology not credible and, as such, affords those statements no probative weight.  The other evidence of record does not indicate that the Veteran has suffered from right knee pain since service.  Indeed, the first report of right knee pain after the Veteran's separation from service (other than his not credible statements) is a 1998 treatment record from Dr. P.  This, of course, is some 25 years following the Veteran's separation from service.  As such, the Board concludes that the Veteran is not entitled to service connection for a right knee disability under the theory of continuity of symptomatology.  

Additionally, the evidence of record does not indicate that the Veteran's right knee disability manifested to a degree of 10 percent within one year of his separation from service.  Upon separation, the Veteran reported that his lower extremities were normal.  See January 1972 Report of Medical Examination.  Further, as discussed above, the May 2012 VA examiner specified the Veteran's traumatic bursitis and contusion both resolved during service.  There is no evidence that the Veteran's current right knee disability manifested to a degree of 10 percent within a year of his service.  To that end, as discussed above, the first report of post-service right knee pain was in 1998, some 25 years following the Veteran's separation from service.  Thus, the evidence of record does not indicate that the Veteran's 

As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


